UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 May 22, 2007 CYOP SYSTEMS INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) Nevada 0-32355 98-0222927 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Golden Cross House, WC2N 4JF 8 Duncannon Street, Strand, London, UK (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (310) 691-2585 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) This Form 8-K and other reports filed by the Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain forward looking statements and information that are based upon beliefs of, and information currently available to, the Registrant’s management as well as estimates and assumptions made by the Registrant’s management. When used in the Filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to the Registrant or the Registrant’s management identify forward looking statements. Such statements reflect the current view of the Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors relating to the Registrant’s industry, operations and results of operations and any businesses that may be acquired by the Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. ITEM 5.02. DEPARTURE OF PRINCIPAL OFFICERS. The Company announces the resignation of Jorge Andrade and Randy Peterson as Directors of CYOP Systems International Inc and all its subsidiaries. Messers Andrade and Peterson did not resign as a result of any disagreement relating to our operations, policies or practices. We have included letters from Messers Andrade and Peterson confirming their resignations as an exhibit to this form 8-K. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (a) Not applicable. (b) Not applicable. (c) Exhibit No. Description. EXHIBIT DESCRIPTION LOCATION Exhibit 1 Letter of resignation dated May 22, 2007 Provided herewith Exhibit 2 Letter of resignation dated May 22, 2007 Provided herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 23, 2007 CYOP SYSTEMS INTERNATIONAL INC By: /s/ Patrick Smyth Name: Patrick Smyth Title: Chief Executive Officer
